DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
 
Specification
	The amendment to the specification filed on September 22, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 recites that the coupling is indirect.  However, claim 1 has been amended to recite that the coupling is direct.  It is unclear how the coupling can simultaneously be both direct and indirect.  Accordingly, claim 24 and claims dependent therefrom are indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires that the device be configured for coupling to a first spinous process.  Claim 4, which depends from claim 3, does not include all limitations of claim 3 because it recites that the device is configured for coupling to the first spinous process or a second spinous process (therefore no longer requiring it be configured for coupling to the first spinous process).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 14-16, 18-23, 31-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab (US 2020/0187993 A1).
Claim 1. Schwab discloses a device, comprising; at least a first ligamentous line (line 124; see also line in Fig. 8) having a first end (end attached to bone anchor – see Fig. 8) and a second end (end attached to soft tissue – see Fig. 8), wherein a first portion of the at least the first ligamentous line at or near the first end is configured for direct coupling to at least one of a first portion of soft tissue in proximity to posterior aspects of a first spinal vertebrae, or a first pre-existing spinal fixation device or system (bone anchor – see Fig. 8) associated with the first spinal vertebrae, wherein a second portion of the at least the first ligamentous line at or near the second end is configured for direct coupling to at least one of a second portion of soft tissue (attachment to soft tissue – see Fig. 8) in proximity to posterior aspects of a second spinal vertebrae, or a second pre-existing spinal fixation device or system, wherein only one of the first portion is coupled to the first pre-existing spinal fixation device or system or the second portion is coupled to the second pre-existing spinal fixation device or system, wherein the at least the first ligamentous line between the first portion and the second portion is of a length sufficient to cross a plurality of segments of a spinal column of a patient without segmental bone anchorage (line is not attached to all vertebra located between soft tissue attachment point and bone anchor attachment point in Fig. 8; see also Fig. 1A, which shows that line 124 can extend across three vertebrae 112, 114, and 116 without attachment to the middle vertebra 114), and wherein the at least the first ligamentous line is configured to restrict interspinous motion across a plurality of segments of the spinal column of the patient (see para. 0005; it is well-known that applying tension to a line would restrict motion to at least some degree) (Figs. 1A-1C and 8).  
Claim 2. Schwab discloses wherein the device is configured to not require more than one bone screw on each side of the spine (see Fig. 8) (Figs. 1A-1C and 8).
Claim 3. Schwab discloses wherein the device is configured for coupling to a first spinous process (see Fig. 8; see also para. 0034) (Figs. 1A-1C and 8).  
Claim 4. Schwab discloses wherein the first end is configured for coupling to the first spinous process (see Fig. 8; see also para. 0034) or the second end of the device is configured for coupling to a second spinous process (Figs. 1A-1C and 8).  
Claim 7. Schwab discloses wherein the first portion of the at least the first ligamentous line is configured for coupling to the first portion of soft tissue (attachment to soft tissue – see Fig. 8; see also para. 0035) (Figs. 1A-1C and 8).  
Claim 8. Schwab discloses wherein the soft tissue comprises a tendon, a ligament, a cartilage, or a muscle (see para. 0035) (Figs. 1A-1C and 8).  
Claim 9. Schwab discloses wherein the first portion of the at least the first ligamentous line or second portion of the at least the first ligamentous line is configured for coupling via sewing or binding (see para. 0035) (Figs. 1A-1C and 8).
Claim 14. Schwab discloses wherein the ligamentous line is biocompatible (see para. 0036) (Figs. 1A-1C and 8).  
Claim 15. Schwab discloses wherein the ligamentous line comprises a ligament autograft, a ligament allograft, or a synthetic material (see para. 0036) (Figs. 1A-1C and 8).
Claim 16. Schwab discloses wherein the ligamentous line comprises a synthetic material, and wherein the synthetic material is a polymer, a membrane or a fiber (see para. 0036) (Figs. 1A-1C and 8).
Claim 18. Schwab discloses wherein the at least the first ligamentous line is elastic (see para. 0036) (Figs. 1A-1C and 8).  
Claim 19. Schwab discloses wherein the at least the first ligamentous line is configured for stretching from a first side of the spinal column in the patient to a second side of the spinal column in the patient, or from the first end to the second end (see Fig. 8) (Figs. 1A-1C and 8).  
Claim 20. Schwab discloses wherein the at least the first ligamentous line has less elasticity at the first end or the second end than at a middle portion of the at least the first ligamentous line (see para. 0036, which states that line 124 can be braided and can be a flexible material) (Figs. 1A-1C and 8).  It is well-known that a braid made of flexible material will be less flexible at a location where it is attached to something than at a location free from any attachments.
Claim 21. Schwab discloses wherein the at least the first ligamentous line is woven or braided (see para. 0036) (Figs. 1A-1C and 8).  
Claim 22. Schwab discloses wherein the elasticity of the at least the first ligamentous line is based on the weave or braiding of the at least the first ligamentous line (see para. 0036, which states that line 124 can be braided) (Figs. 1A-1C and 8).  It is well-known that the tightness of a braid will have an effect on the flexibility.
Claim 23. Schwab discloses wherein the at least the first ligamentous line is flat, semi-circular, circular, ovoid, triangular, square, or rectangular, or any combination thereof (see para. 0036) (Figs. 1A-1C and 8).
Claim 31. Schwab discloses at least a second ligamentous line (Fig. 1A shows multiple lines 124) (Figs. 1A-1C and 8).  
Claim 5 of 9Serial Number: 7/172,306Docket Number: 24407636-00001332. Schwab discloses wherein the at least the first ligamentous line and the at least the second ligamentous line are comprised of different materials (see para. 0036) (Figs. 1A-1C and 8).  
Claim 33. Schwab discloses wherein the at least the first ligamentous line and the at least the second ligamentous line are arranged in parallel or overlap (see Fig. 1A, which shows that two lines 124 extending along the sides of the spinal column can be arranged in parallel) (Figs. 1A-1C and 8).
Claim 34. Schwab discloses a method comprising directly coupling a first portion of a ligamentous line (line 124; see also line in Fig. 8) at or near a first end (end attached to bone anchor – see Fig. 8) to at least one of a first portion of soft tissue in proximity to posterior aspects of a first spinal vertebrae, or a first pre-existing spinal fixation device or system (bone anchor – see Fig. 8) associated with the first spinal vertebrae; directly coupling a second portion of the ligamentous line at or near a second end (end attached to soft tissue – see Fig. 8) to at least one of a second portion of soft tissue (attachment to soft tissue – see Fig. 8) in proximity to posterior aspects of a second spinal vertebrae, or a second pre-existing spinal fixation device or system associated with the second spinal vertebrae, wherein only one of the first portion is coupled to the first pre-existing spinal fixation device or system or the second portion is coupled to the second pre-existing spinal fixation device or system: and positioning the ligamentous line across a plurality of segments of the spinal column of the patient without segmental bone anchorage (line is not attached to all vertebra located between soft tissue attachment point and bone anchor attachment point in Fig. 8; see also Fig. 1A, which shows that line 124 can extend across three vertebrae 112, 114, and 116 without attachment to the middle vertebra 114) thereby restricting interspinous motion across the plurality of segments of the spinal column in the patient (see para. 0005; it is well-known that applying tension to a line would restrict motion to at least some degree) (Figs. 1A-1C and 8).
Claim 36. Schwab discloses a device, comprising; at least a first ligamentous line (line 124; see also line in Fig. 8) having a first end (end attached to soft tissue – see Fig. 8) and a second end (end attached to bone anchor – see Fig. 8), wherein a first portion of the at least the first ligamentous line at or near the first end is configured for coupling directly to at least one first portion of soft tissue (attachment to soft tissue – see Fig. 8) in proximity to posterior aspects of a first spinal vertebrae, wherein a second portion of the at least the first ligamentous line at or near the second end is configured for coupling directly to at least one of a second portion of soft tissue in proximity to posterior aspects of a second spinal vertebrae, or a second pre-existing spinal fixation device or system (bone anchor – see Fig. 8), wherein the at least the first ligamentous line between the first portion and the second portion is of a length sufficient to cross a plurality of segments of a spinal column of a patient without segmental bone anchorage (line is not attached to all vertebra located between soft tissue attachment point and bone anchor attachment point in Fig. 8; see also Fig. 1A, which shows that line 124 can extend across three vertebrae 112, 114, and 116 without attachment to the middle vertebra 114), and wherein the at least the first ligamentous line is configured to restrict interspinous motion across a plurality of segments of the spinal column of the patient (see para. 0005; it is well-known that applying tension to a line would restrict motion to at least some degree) (Figs. 1A-1C and 8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab (US 2020/0187993 A1) in view of Bonutti (US 2006/0089646 A1).
	Schwab fails to disclose wherein the coupling is via a pre-existing spinal rod (claim 13) and wherein the device further comprises an antibiotic, an analgesic, an anti-inflammatory, a steroid, or an anti scarring agent (claim 30).
Bonutti teaches that bone anchors (fasteners 30) used to attach a ligamentous line (suture 100) can also be attached to a spinal rod (rod 162) (Fig. 9).  The spinal rod provides means to stabilize the spine while a loosened or torn ligament heals (see para. 0123).  Bonutti also teaches that the bone anchors and ligamentous line can comprise an antibiotic, an analgesic, an anti-inflammatory, a steroid, or an anti scarring agent to promote healing (see para. 0075).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a spinal rod such that the coupling is via a pre-existing spinal rod (claim 13), as suggested by Bonutti, in order to provide means to stabilize the spine while a loosened or torn ligament heals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device with an antibiotic, an analgesic, an anti-inflammatory, a steroid, or an anti scarring agent (claim 30), as suggested by Bonutti, in order to promote healing.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schwab (US 2020/0187993 A1) in view of Biedermann et al. (US 2009/0281573 A1).
Claim 17. Schwab discloses wherein the ligamentous line comprises a synthetic material and can be braided (see para. 0036) (Figs. 1A-1C and 8).
Schwab fails to disclose wherein the synthetic material is a material comprising expanded polytetrafluorethylene or poly-para-phenylene terepthalamide (claim 17).  
	Biedermann teaches that a fiber (flexible structure 2) can be made of kevlar (see para. 0034) (Fig. 3).  It is noted that Applicant states that a person of ordinary skill would have understood that Kevlar refers to poly-para-phenylene terepthalamide (see pg. 8 of Applicant’s remarks filed on September 22, 2022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the synthetic material to comprise expanded polytetrafluorethylene or poly-para-phenylene terepthalamide (claim 17), as suggested by Biedermann, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Schwab (US 2020/0187993 A1) in view of Pointillart (EP 2 138 122 A1).
Schwab fails to disclose inserting the ligamentous line into a patient by a surgeon, a computer-assisted surgical device, a robotic surgical device, a minimally invasive procedure, or percutaneous placement (claim 35).
	Pointillart teaches inserting a ligamentous line (braid 16) into a patient by a surgeon (see para. 0025) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the ligamentous line into a patient by a surgeon, a computer-assisted surgical device, a robotic surgical device, a minimally invasive procedure, or percutaneous placement (claim 35), as suggested by Pointillart, as a surgeon has the necessary knowledge and skill to properly perform a surgical procedure.

Response to Arguments
Applicant’s arguments with respect to Bonutti and Pointillart have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773